DETAILED ACTION
This action is in response to the amendments and remarks filed 09/23/2021 in which claims 1, 5 and 6 have been amended, claims 3-4, 7-9, 13-16, 19-20, 22-35, 37-52, 54-64, 67-76, 79-80, 82-83 and 86-90 have been canceled; claims 1-2, 5-6, 10-12, 17-18, 21, 36, 53, 65-66, 77-78, 81 and 84-85 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments directed to the previous form the of the rejections i.e. Swaminathan alone, are moot in view of the updated rejections.
In response to Applicants’ arguments that it would not have been obvious to combine the teachings of Swaminathan2 with that of  Swaminathan because (1) the Patent Office fails to sufficiently explain why the filter media disclosed in Swaminathan are considered "similar" to the filter media disclosed in Swaminathan2 and (2) even if a skilled person were to combine such disclosure in Swaminathan with Swaminathan 2 (which Applicant does not concede), the Patent Office has failed to sufficiently explain why a skilled would have been motivated to increase the "strength and durability" of the filter media disclosed in Swaminathan, and (3) the Patent Office has failed to explain how the combination discloses or makes obvious how Swaminathan could be modified to achieve the Mullen burst strengths recited in Swaminathan 2; the Examiner disagrees.
To Applicants’ argument (1) Applicants argue that because Swaminathan2 is not alleged to be directed to a dual-phase media, that combining it with the dual-phase media of Swaminathan would not have been obvious and the combination would not have had an 
To Applicants’ argument (2) Applicants argue that one of skill in the art would not have motivation to increase the “strength and durability” of the filter of Swaminathan because Swaminathan is not disclosed to be concerned with strength and durability. However it is noted that motivation to combine or modify a reference need not be found directly from the references, MPEP 2143.01 “motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill.”  Improving strength and durability are well-known and common sense objectives from many filtration applications, where the strength and durability need to be sufficient to withstand various filtration conditions. This is thus seen as a proper motivation to combine the references.
To Applicants’ argument (3) Applicants argue that a skilled person would understand that there are numerous beneficial properties for filter media and numerous references disclosing achievement of such properties in the systems disclosed therein, but that it still would not necessarily be obvious how to achieve that same property in other systems, let alone without sacrificing other, perhaps more desirable, properties of the other systems.  It is noted that this argument appears to admit that achieving improved strength and durability, including Mullen burst strength, would have been obvious, but that how to do so, and while maintaining other desirable properties, would not have been obvious. It is thus first noted that the claims do not appear to require any other notable properties, i.e. which would be balanced to meet the claims. Further, with regard to weighing the merits of the various filter properties, MPEP 2143.01, Sec. II points out that the test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts.  Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991).  In this case there is no clear reason increasing the burst strength would be detrimental to the filters, and Applicants’ have provided no evidence of such and thus this is seen as mere attorney argument; see MPEP 2145(I) “assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”  With specific regard to how this burst strength may be achieved, multiple means of increasing strength are well known in the art, such as materials selection, binder/binding section, thickness selection and support layer selection, and thus one of skill in the art would readily know means to achieve the given burst pressure. Specifically, Swaminathan discloses the filter may comprise other layers “one or more optional layers” which may be a 
The combination of Swaminathan and Swaminathan2 is thus seen to be obvious and proper.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 SEPTEMBER 2021 are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Interpretation
The claims and disclosure use the term “phase” in a way which different from the ordinary definition of this term, i.e. different sates of matter gas, solid, liquid.  It is not entirely clear from the disclosure what structure may be meant by this term aside from the more standard term of filter “layer”, and thus structurally it is seen only as a term delimiting different sections of the filter thickness/layers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 10-12, 17-18, 21, 36, 53, 65-66, 77-78, 81 and 84-85 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0136554 A1 (hereinafter “Swaminathan”) in view of US 2016/0361674 A1, hereinafter “Swaminathan2”).
Regarding claim 1 and 5-6 Swaminathan discloses a filter media, comprising: 
multiple layers, wherein each layer may comprise
fibrillated fibers [0104], [0108]-[0111];
glass fibers, which may comprise greater than or equal to 25 wt% of the layer they are in, [0112]-[00115]; and
cellulose and/or synthetic fibers, which may be the same or different than the fibrillated fibers which may themselves be cellulose and/or synthetic [0099], [0124];
wherein the filter layers may be a multi-phase layer, i.e. wherein the multi-phase layer comprises a first phase and a second phase, wherein at least a portion of the fibers of the first 
Thus Swaminathan is seen to disclose a dual layer media, wherein the two layers are two phases, i.e. layers which are intermingled at their mutual interface, each of which may comprise fibrillated fibers, greater than or equal to 25 wt% glass fibers, and cellulose and/or synthetic fibers because at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to combine the embodiments of Swaminathan as they are disclosed for use together.
Swaminathan does not disclose wherein the filter media has a dry Mullen burst strength of greater than 50 kPa and less than or equal to 2,000 kPa. 
However, with regard to the Mullen burst strength, Swaminathan2 discloses a similar filter media comprising fibrillated fibers [0107], [0111]-[0112], and glass fibers [0120]-0121], and wherein the filter media has a dry Mullen burst strength of greater than 10psi (68 kPa) and less than or equal to 25 psi (172 kPa) [0093].
Therefore, at the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter media of Swaminathan by adjusting the mullen burst strength to be 10-25 psi as disclosed by Swaminathan2 because this is disclosed to be a strength and durability property desirable for use in as similar filter comprise fibrillated fibers and glass fibers. Since the range of Mullen burst strengths disclosed by Swaminathan2 overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Swaminathan2’s range that corresponds to the claimed range. See MPEP 2144.05(1).
Regarding claim 2 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the first phase may comprise greater than or equal to 25 wt% and less than or equal to 75 wt% glass fibers (Swaminathan [0115]). 
Regarding claim 10 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the multi-phase layer is a dual phase layer Swaminathan [0126]. 
Regarding claim 11 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the first phase comprises greater than or equal to 25 wt% and less than or equal to 50 wt% glass fibers compared to the total fiber content of the first phase [0115]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Swaminathan’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 12 Swaminathan in view of Swaminathan2 discloses the filter media of claim 11, wherein the first phase comprises less than 25 wt% glass fibers Swaminathan [0115]. 
Regarding claim 17 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the first phase comprises greater than or equal to 40 wt% fibrillated fibers and less than or equal to 70 wt% fibrillated fibers compared to the total fiber content of the first phase Swaminathan [0108]. 
Regarding claim 18 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the glass fibers comprise microglass fibers Swaminathan [0112], [0115]. 
Regarding claim 21 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the fibrillated fibers comprise Lyocell fibers Swaminathan [0108]. 
Regarding claim 36 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the second phase comprises greater than or equal to 90 wt% and less than or equal to 100 wt% cellulose fibers compared to the total fiber content of the second phase Swaminathan [0107]. 
Regarding claim 53 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, but does not disclose wherein the multi-phase layer is formed by a process comprising wet end compression. However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.
Regarding claim 65 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the filter media comprises an additional layer Swaminathan [0006], [032]. 
Regarding claim 66 Swaminathan in view of Swaminathan2 discloses the filter media of claim 65, wherein the additional layer comprises meltblown fibers Swaminathan [0101]. 
Regarding claim 77 Swaminathan in view of Swaminathan2 discloses the filter media of claim 65, wherein the additional layer is bonded to the first phase without an adhesive (layers may be adhered by “any suitable method including melt bonded, i.e. without an adhesive, Swaminathan [0118]-[0120]. 
Regarding claim 78 Swaminathan in view of Swaminathan2 discloses the filter media of claim 65, wherein the additional layer is bonded to the first phase without an adhesive (layers may be adhered by “any suitable method including melt bonded, i.e. without an adhesive, Swaminathan [0118]-[0120]. but does not disclose the additional layer is bonded with a z-directional bonding strength of greater than or equal to 1 N and less than or equal to 100 N.  However the bonding strength is clearly a variable that effects the product obtained, and what application sit can be used for, i.e. what forces it can withstand without peeling/delaminating. Thus the bonding strength is considered a result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate bonding strength, it all directions, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 81 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the filter media has an air permeability of greater than or equal to 1 CFM and less than or equal to 50 CFM Swaminathan [0095]. 
Regarding claim 84 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the filter media has an initial efficiency of greater than or equal to 20% and less than or equal to 99.999% [0093]-[0094]. While this is not specifically reported to be measured “at 1.5 microns” as claimed, since the composition is the same as the composition recited in claim 84, it is asserted, absent evidence to the contrary, that one would reasonably expect that membrane disclosed by Swaminathan inherently has the same properties as the membrane recited in claim 84.  Specifically, it is asserted that the filter media has an initial efficiency at 1.5 microns of greater than or equal to 80% and less than or equal to 100%. See MPEP 2112.01.
Swaminathan’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 85 Swaminathan in view of Swaminathan2 discloses the filter media of claim l, wherein the filter media has a dust holding capacity of greater than or equal to 10 gsm and less than or equal to 400 gsm Swaminathan [0096]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0361674 A1, hereinafter “Swaminathan2”).
Regarding claims 5-6 Swaminathan2 discloses a filter media, comprising: a layer (i.e. first phase) comprising fibrillated fibers [0107], [0111]-[0112], and glass fibers [0120]-0121]; wherein the layer/first phase comprises greater less than or equal to 26 wt% glass fibers [0121]; and wherein the filter media has a dry Mullen burst strength of greater than 10psi (68 kPa) and less than or equal to 25 psi (172 kPa) [0093]. 
Since the ranges disclosed overlap the ranges claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Swaminathan2’s ranges that corresponds to the claimed range.  See MPEP 2144.05(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773